OPINION
DOUGLAS, Judge.
This is an extradition proceeding. The appellant appeals from an order of the Honorable Jerome Chamberlain, Judge of the Criminal District Court of Dallas County, denying relief after a habeas corpus hearing. This appeal was originally abated, 476 S.W.2d 702, because no brief was filed by appellant’s appointed counsel.
After the appeal was abated, the trial court conducted a hearing with the appellant present. Counsel stated in open court that the record contained no reversible error and no arguable points for appeal. Later, the appellant filed a pro se brief stating that he was not wanted in the State of New Mexico, and that he was not furnished a copy of the extradition papers.
The appellant had counsel at the time of the hearing. There is no showing that a demand was made for a copy of the papers. The record does not show that the appellant or his counsel did not have such documents. Unless a demand is made for the extradition papers and such are refused, no error is shown. Ex parte Slavin, Tex.Cr.App., 461 S.W.2d 421.
It appears that a Governor’s warrant had been issued reciting that the appellant was a fugitive from the State of New Mexico. Even if a mistake had *640been made earlier, the warrant, issued by the Honorable Preston Smith, Governor of Texas, was introduced into evidence. It recites that the appellant was a fugitive from the State of Massachusetts. The warrant is regular on its face and is sufficient to support extradition.
No error is shown. The judgment is affirmed.
No motion for rehearing will be entertained or filed by the Clerk except by leave of this Court after good cause has been shown.